DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “transportable, shippable, remote areas” in claim 20 are  relative terms which render the claim indefinite. The terms “transportable, shippable, remote areas” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The terms “transportable, shippable, remote areas” in the claim 20, has been rendered indefinite because “the disclosure is devoid of any structure that performs the function in the claim”. 
Election/Restrictions
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 12-15  are rejected under 35 U.S.C. 103 as being unpatentable over Lazes, Patent No.: US 7303168 B1 in view of Zimmerman et al., Pub.No.: US 20200016442 A1, further in view of LOWE, Patent No.: US 2187906 A.

Regarding claim 12, Lazes discloses a kit that coverts an aircraft into an aerial firefighting system (AFS) ((12) “Aircraft spraying conversion kit 10 is generally comprised of fire extinguishing agent dispensing assembly 20, dispensing manifold assembly 30 and aircraft upper male and lower female quick disconnect coupling components 40a and 40b.).
Lazes is not explicit on the KIT breakdown components, such as valve assembly with electric motor. However,   Zimmerman et al. , US 20200016442 A1, teaches AERIAL FIRE SUPPRESSION SYSTEM and discloses : said kit comprising: 
a valve assembly having a housing containing an electric motor selectively driving a gear train actuator operating an arm with a roller, said roller to selectively control through access in the volume ([0039] In addition to housing or supporting water tank 20, the one or more foam tanks 30 and the one or more foam pumps 32, tank assembly 15 may be configured to house or support system plumbing and conduit, baffles, sensors, interfaces, interconnects, and the like. ... “Tank assembly 15 may include check valve 272 positioned at a proximal, sump end of conduit 270 to prevent backflow into water tank 20. & [0042] Gas generator 60 may include electric motor 64” ... In these situations, the inverter 66 may be programmed to deliver the available current over a programmed period of time to cause electric motor 64 to reach a desired operating speed.” & [0050] To move boom 100 vertically, linear actuator 212 is connected to a pivot arm, which in turn, is connected to boom 100. Compound (diagonal) movement of boom 100 may be achieved by engaging linear actuator 212 and rotary actuator 214 simultaneously, perhaps at different rates. Actuators 232 are connected to boom 100 to assist linear actuator 212 to return boom 100 to the horizontal position, such as in the event of a power failure. ...a mechanical or electrical failure of any component of system 10, such as actuator 212, turret 110 of system 10 may be configured with a mechanical turret return system. The mechanical turret return system may be configured to wind a roller chain on a plate located on the aft end of turret 110 to compress one or more gas struts positioned on the aft end of turret 110. If electrical power is cut off, for example, to cannon assembly 90, then the gas struts release the energy stored therein, which causes the plate to freewheel and unwind the roller chain. In this process, turret 110 is caused to rotate to its home position with the boom aimed in a forwardly projecting manner with the assistance of actuators 232.), 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Zimmerman et al. with the system disclosed by Lazes in order to provide a fire suppression apparatus for dispensing liquids from an aerial vehicle, and particularly to fire suppression systems usable in connection with aerial vehicles, such as fixed wing aircraft and rotorcraft (see Abstract and para. [0002]).
Further Lazes in view of Zimmerman et al. is not explicit on “thermal relief valve & override lever”. However,   LOWE, US 2187906 A, teaches Thermal Relief Valve and discloses; 
a thermal relief valve and a manual override lever (col.2 lines 60-75 (19)-(22) “The invention consists in the novel thermal relief valve and in the combination of apparatus and details of construction and installation for effecting the above and other objects ...(22) “Figure 3 is a perspective sectional view showing the trip lock between a strut and the trip lever of the thermal device of Figure 2.), 
LOWE teaches that these features are useful to provide Thermal Relief Valve related to fire extinguishing systems (see col.1 lines 1-7 (4)) .
Further Lazes discloses; and 
a connection port for passing control signals from at least one of said electric motor, 
said gear train actuator, said arm, said roller, or said thermal relief valve to a fuselage of the aircraft; ((12) Referring now to the drawing, and in particular FIG. 4, the aircraft spraying conversion kit 10 is generally designated by the reference numeral 10. Aircraft spraying conversion kit 10 is generally comprised of fire extinguishing agent dispensing assembly 20, dispensing 
    PNG
    media_image1.png
    172
    389
    media_image1.png
    Greyscale
manifold assembly 30 and aircraft upper male and lower female quick disconnect coupling) and 
instructions for modifying a fuel tank for the aircraft to contain and selectively release a fire retardant from the volume ((2)”the present invention, reference should be had to the following description taken in conjunction with the accompanying drawings in which like parts are given like reference numerals... col.4 lines 1-20 (12)-(15) “(13) The fire extinguishing agent dispensing assembly 20 includes reservoir or tank 21 for storing therein a fire extinguishing agent, dispensing conduit 22 coupled to reservoir 21, pump 23 and flow control means 24 such as a valve. The cargo compartment of aircraft 5 within the fuselage 6 houses therein reservoir or tank 21 which stores therein a fire extinguishing agent. For example the fire extinguishing agent may include water, a dry chemical or other chemical composition which is designed to extinguish a fire. & (14) Reservoir or tank 21 is a flexible, collapsible storage tank. Thereby, the size of reservoir or tank 21 is not limited in cross section to opening 7 in the aircraft fuselage 6 for aircraft door 8, stairwell door 8' or cargo door 8'' of FIGS. 1, 4 and 5. & (16) Referring also to FIGS. 2 and 3, dispensing manifold assembly 30, having coupled thereto a free end of dispensing conduit 22, receives and dispenses the fire extinguishing agent flowing through the dispensing conduit 22 under the control of flow control means 24 in combination with the pumping action of pump 23. & (17) Dispensing manifold assembly 30 comprises panel 31 having an inlet port for coupling thereto the free end of dispensing conduit 22 and front panel 32 having formed therein a plurality of outlet orifices 33. The fire extinguishing agent flowing through dispensing conduit 22 is divided into a plurality of spray streams wherein each spray stream terminates at a respective outlet orifice of the plurality of outlet orifices 33. Thereby, as the fire extinguishing agent is dispensed, the plurality of outlet orifices 33 sprays such fire extinguishing agent directly over a large area of a wildfire as aircraft 5 travels over such wildfire.).

Regarding claim 13, Lazes discloses the kit of claim 12, wherein said at least one wing mounted tank is a converted range extending fuel tank (col.4 lines 3-17 (13) The fire extinguishing agent dispensing assembly 20 includes reservoir or tank 21 for storing therein a fire extinguishing agent, dispensing conduit 22 coupled to reservoir 21, pump 23 and flow control means 24 such as a valve. The cargo compartment of aircraft 5 within the fuselage 6 houses therein reservoir or tank 21 which stores therein a fire extinguishing agent. For example the fire extinguishing agent may include water, a dry chemical or other chemical composition which is designed to extinguish a fire. & (14) Reservoir or tank 21 is a flexible, collapsible storage tank. Thereby, the size of reservoir or tank 21 is not limited in cross section to opening 7 in the aircraft fuselage 6 for aircraft door 8, stairwell door 8' or cargo door 8'' of FIGS. 1, 4 and 5.). 

Regarding claims 14-15, Lazes discloses the kit of claim 12 .
Lazes is not explicit on the “a controllable flow nozzle”, however,   Zimmerman et al. , US 20200016442 A1, teaches AERIAL FIRE SUPPRESSION SYSTEM and discloses; 
(claim 14) wherein said at least one wing mounted tank further comprises a controllable flow nozzle for dispersal of the fire retardant chemical, fluid, or water. ([0048] ““boom 100 having nozzle 130 at a distal end”... turret 110 of system 10 includes linear actuator 212 and rotary actuator 214 that may be programmed to control the direction and speed of movement of boom 100 and turret 110”) 
(claim 15) said controllable nozzle regulates flow rate and direction of dispersal of the fire retardant chemical, fluid, or water ([0052] “Boom 100 may incorporate lightweight materials and geometry uniquely suited to permit a relatively lengthy boom 100 while providing a flow rate of fluids therefrom sufficient to suppress a fire located a substantial distance away from the vehicle.”).
Zimmerman et al. teaches that these features are useful for dispensing liquids from an aerial vehicle, and particularly to fire suppression systems usable in connection with aerial vehicles, such as fixed wing aircraft and rotorcraft (see Abstract & para.[0002]) .

Claims 16-18  are rejected under 35 U.S.C. 103 as being unpatentable over Lazes, Patent No.: US 7303168 B1 in view of Zimmerman et al., Pub.No.: US 20200016442 A1, further in view of LOWE, Patent No.: US 2187906 A, and further in view of DELANEY, Patent No.: US 3432121 A.

Regarding claims 16-18, Lazes discloses the kit of claim 12.
Lazes is not explicit on “pylon with quick connect system & auxiliary tank”. However,   DELANEY, US 3432121 A, teaches AIRCRAFT FUEL STORAGE AND DISTRIBUTION SYSTEM and discloses;
(claim 16) wherein said at least one wing mounted tank further comprises a pylon with a quick connect system for attachment and detachment of said wing mounted tank from the aircraft wing.  
 (claim 17) an auxiliary tank held within a cargo hold of the aircraft or mounted to a bottom of the aircraft, said auxiliary tank in fluid communication with said wing mounted tanks.
(claim 18) wherein said auxiliary tank is a palletized tank that can be loaded on to the aircraft as needed.
 (col.13 lines 50-60 (110) Fuel tank 70' is mounted from sponson 18 or more particularly from pylon 19 extending laterally outwardly from sponson ...which project in pivot fashion through apertured logs 612 and 614 projecting from auxiliary fuel tank 70. & col.6 lines 35-55 (58) “interior auxiliary tank 180 which is mounted in fuselage 12 to be higher than either forward tank 46, aft tank 68 and overboard dump line 170 so that the fuel from this tank may he gravity transferred to either the forward tank 46 through conduit 182 &(59) “probe J0 30 and its actuating system 136 are self-contained and may be quickly attached or detached from the fuselage because of probe clamps 23 and quick attach-detach couplings 800, 802, 804 and 806 in air lines 138, 140 and 139 and in fuel conduit 38. & ).
Delaney teaches that these features are useful to provide auxiliary fuel tanks  which have fuel and air-pressure connections which is capable of being selectively gravity fed to either of the main tanks and also be gravity fed to the overboard dump line (See col.1 lines 40-70 (8) –(14)).

Claims 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over Lazes, Patent No.: US 7303168 B1 in view of Zimmerman et al., Pub.No.: US 20200016442 A1, further in view of LOWE, Patent No.: US 2187906 A, and further in view of Nolan, Patent No.: US 7284727 B2.
Regarding claims 19-20, Lazes discloses the kit of claim 12.
Lazes is not explicit on “auxiliary tank capacity” & “kit is transportable or shippable to remote areas”. However, Nolan, US 7284727 B2, teaches Systems And Methods For Aerial Dispersion Of Materials and discloses;
(claim 19) wherein said auxiliary tank has a capacity of 4000-5000 gallons (col.15 lines 25-65 / col.16 lines 1-35 (45) “Although any type of aircraft having a baggage or cargo hold suitable for use with components of the disclosed systems may be employed, particular advantage may be realized by using high lift capacity aircraft (e.g., aircraft having a gross carrying capacity of greater than or equal to about 100,000 pounds). For example, a typical 747 commercial aircraft has a gross carrying weight of about 140,000 pounds and is capable of carrying about 13,000 gallons of liquid dispersant material such as water. This is over four times the 3000 gallons carrying capacity of a typical aerial dispersant system aircraft now employed for purposes such as aerial firefighting. Thus, using the disclosed systems and methods to convert even a single high lift capacity aircraft for aerial dispersion tasks achieves a significant increase in material dispersant volume capacity.). 
(claim 20) wherein said kit is transportable or shippable to remote areas (col.14 lines 17-41 (42) “in an alternate and optional embodiment the passenger compartment of a host aircraft may be alternately or additionally employed to contain one or more modular components of an aerial dispersion system such as disclosed elsewhere herein (e.g., pseudo cargo container/s, dispersal regulator, etc). ...In this regard, system components may be configured as pseudo cargo containers or in any other alternative shape or dimension suitable for installation in a passenger compartment. In one exemplary embodiment, one or more system components may be configured as pseudo-cargo containers having outer dimensions that correspond to dimensions of conventional cargo containers adapted for installation and removal from an aircraft passenger compartment” & col.15 lines 47-67 & col.16 lines 1-7 (46) “Using the systems and methods disclosed herein, the activated aircraft may be modified in a relatively short period of time (e.g., in less than about 8 hours) at one or more locations for an aerial dispersion role such as firefighting, oil spill containment / treatment, or neutralization of biological, chemical or radiation hazard. ...Upon completion of the aerial dispersion mission the aircraft may be demodified in a relatively short period of time (e.g., in less than about 8 hours) at one or more locations and returned to prior commercial or military use.)..  
Nolan teaches that these features are useful to provide aerial dispersion systems that may be employed to allow rapid and temporary conversion of aircraft for aerial dispersion purposes, such as aerial fire-fighting. The aerial dispersion systems may be implemented using modular components. The aerial dispersion systems may be rapidly installed in a large fleet of high capacity aircraft in response to a wildfire or other rapidly-developing emergency such as an oil spill, chemical or biological contamination incident, building or refinery fire, etc. After use, the aircraft of the fleet may be rapidly de-modified and returned to original condition (See Abstract & col.1 lines 5-15 (2)).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Busch; Heinz et al.	US 4195693 A	Device for extinguishing fires from the air
Richardson; Walter R. et al.	US 4172499 A	Powder and water mixing and dropping system onboard an aircraft
Hubbs; Charles H.	US 3603506 A	UNIVERSAL CHEMICAL DELIVERY SYSTEM
Tawada; Kozo	US 6109162 A	Control valve system
appear to anticipate the current invention. See Notice of References cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665


/DONALD J WALLACE/Primary Examiner, Art Unit 3665